Citation Nr: 1412952	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-42 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for a right leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active service from February 2000 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right leg length discrepancy is manifested by shortening of less than 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms).


CONCLUSION OF LAW

The criteria for a compensable rating for a right leg length discrepancy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in December 2008 and June 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Thus, the duty to notify has been satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are on file. VA treatment notes have also been obtained.  In addition, the Veteran has been afforded appropriate VA examinations in January 2009 and August 2013.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2013).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

Entitlement to a compensable rating for right leg shortening

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, if supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  

Here, the RO has rated the Veteran's right leg length discrepancy under Diagnostic Code 5275, which pertains to shortening of bones of the lower extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  Under Diagnostic Code 5275, a 10 percent rating is warranted for shortening of the bones of the lower extremity from 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms).  A 20 percent rating requires shortening of 2 to 2 and 1/2 inches (5.1cms to 6.4 cms).  A 30 percent rating is warranted for shortening of the bones of the lower extremity from 2 and 1/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 percent rating requires shortening of 3 to 3 and 1/2 inches (7.6 cms to 8.9 cms). 38 C.F.R. § 4.71a, Diagnostic Code 5275.

The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2013). 

A 2007 VA podiatry consultation treatment record documented that the Veteran had an obvious limp towards the right to compensate for a limb length discrepancy.  There was also a premature heel lift along the shorter right foot.  Upon measurement from his iliac crest to medial malleolus, his right leg was shorter by 3/4 to 1 inch than his left leg.  It was recommended that he get a 3/4 inch modification to his right shoe, but the Veteran instead decided to try a 1/4 inch insert first.  He was then referred to prosthetics.

On VA examination in January 2009, based on x-ray results, the examiner determined there were no changes to the Veteran's right leg length discrepancy.  Leg lengths measured 95.0 centimeters on the right and 96.0 centimeters on the left.  

On an August 2013 Disability Benefits Questionnaire (DBQ), the examiner noted that the right leg measured 95 centimeters in length and the left leg as 96 centimeters.  He opined that there were no changes to the Veteran's right leg length discrepancy.

The medical evidence does not show a right leg length discrepancy of from 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms) as required for a higher, 10 percent rating.  As noted above, the Veteran's right leg has been measured as shorter by 3/4 to 1 inch than his left leg, and as 1 centimeter shorter than his left leg.   Absent evidence of shortening of the right leg from 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms), a compensable rating is not warranted under Diagnostic Code 5275.  As the requirements for a compensable rating under Diagnostic Code 5275 are not met, a noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

The Veteran has stated that the shortening of his right leg causes him pain and results in serious limitations of his functioning.  He has stated that as a result of his legs being different lengths, his balance and coordination are almost always off,  that he stumbles and falls frequently, and that he had difficulty standing, walking, and on stairs.  The Board recognizes that functional limitations due to pain must be accounted for in evaluating disabilities.  In particular, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.44.  Here, the Veteran has been separately compensated for his right knee (to include instability and patellofemoral pain syndrome), his right hip, and his low back, all of which encompass pain and functional loss associated with his right lower extremity, to include difficulty with locomotion.  Thus, to assign a separate and/or higher rating based upon pain and functional loss would be pyramiding.  See 38 C.F.R. § 4.14.     

As the preponderance of the evidence is against a compensable rating for a right leg length discrepancy, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedular rating is adequate. In other words, the Board finds that DC 5275 reasonably describes the Veteran's disability and symptomatology (i.e., shortening of his right lower extremity), and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  As described above, he has complained of pain and functional loss of the right lower extremity and back.  See 38 C.F.R. §§ 4.40, 4.44.  However, he is separately compensated for these manifestations under DCs 5255 (right hip), 5239 (low back), 5024 (right knee), and 5257 (right knee instability).  Thus, referral for extraschedular consideration is not appropriate.


ORDER

Entitlement to a compensable rating for a right leg length discrepancy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


